NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MARSHALL PATENT HOLDINGS, LLC,
Plaintiff-Appellant,
V.
U.S. SOUTH COMMUNICATIONS, INC., ‘
Defendcm,t-Appellee.
2011-1011
a--
Appeal from the United StateS DiStrict Court for the
Eastern District of Texas in case n0. 08-CV-0222, Judge
Leonard Davis. -
ON MOTION
ORDER
U.S. S0uth C0mn1unications, Inc. moves for a 14-day
extension of time, until February 10, 2011, to file its
response brief
Upon consideration there0f,
IT 13 ORDERE1) THAT:

MARSHALL PATENT V. US SOUTH
The motion is granted
JAN 1 1 2011
Date
ccc Michae1 P. Mazza, Esq.
Robin L. McGrath, Esq.
s21
2
FoR THE CoURT
/s/ J an Horba1§,;
Jan Horba1y
C1erk
l
U.S. COUR`F0ll?£AFl?PEAl.S FOR
THE FEDERhL ClRGUlT
JAN 11 2011
.lAN|'|53RBAL¥
CLEH£